APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant’s request for leave to file second motion for rehearing is accompanied by a duly certified copy, — made by the district clerk and approved by the district judge, — of an order of extension of time for filing bills of exceptions, which was incorrectly stated in the record as originally before us. Consideration of this order leads us to withdraw an opinion handed down by us on December 2, 1936, and to consider appellant’s bills of exception in passing upon his motion for rehearing, consideration of said bills of exceptions having been refused in our original opinion.
Bill of exceptions No. 5 sets out that while Henderson, prosecuting witness, was on the witness stand he was handed a knife which he identified as belonging to him, and same was *450offered in evidence, over the objection of appellant that same was harmful and prejudicial and solved no disputed issue. Turning to the statement of facts we note that Henderson testified as to the property taken from him by appellant on the occasion of the alleged robbery, and was shown a knife, and,— both in direct and cross-examination, — identified said knife as his, and the State offered it in evidence. We fail to see any merit in the objection. If there be valid reasons for withholding the knife as evidence from the jury, same do not appear in the bill of exceptions. The injured party testified that the knife was a part of the property taken from him in the robbery.
As far as we can tell from bill of exceptions No. 6, the matters therein complained of were brought out in the examination of witness Hayman Moore by appellant’s own counsel. It might be regretted that such examination brought out facts which were deemed objectionable by appellant, but we are not able to see how this court could be expected to reverse a case upon any such ground.
Believing the case should be affirmed, after the consideration of said bills of exceptions, the motion for rehearing will be overruled.

Overruled.